101 Ga. App. 561 (1960)
114 S.E.2d 540
FIELDS et al.
v.
FIRE & CASUALTY INSURANCE COMPANY OF CONNECTICUT.
38265.
Court of Appeals of Georgia.
Decided April 28, 1960.
*562 Sidney I. Rose, for plaintiffs in error.
Hurt, Gaines, Baird, Peek & Peabody, J. Corbett Peek, Jr., contra.
NICHOLS, Judge.
A companion case to the case sub judice was previously before this court. In that case the plaintiffs sued the defendant on the policy of insurance and the judgment of this court affirming the judgment of the trial court finding for the plaintiffs was reversed by the Supreme Court. See Fire & Casualty Ins. Co. of Conn. v. Fields, 94 Ga. App. 272 (94 S.E.2d 113), 212 Ga. 814 (96 S.E.2d 502), and 95 Ga. App. 225 (97 S.E.2d 556). In the present case the plaintiffs seek to recover, not on the policy, but because of the defendant's agent's misrepresentations to them that they had coverage under the policy when in fact no such coverage existed.
Under the decision of this court in Sherwin-Williams Co. v. St. Paul-Mercury Indem. Co., 97 Ga. App. 298, 299 (102 S.E.2d 919), the petition was fatally defective, and to paraphrase the language of Judge Quillian, now Justice Quillian, in that case: When the defendant's agent allegedly advised the plaintiff, with whom no fiduciary relationship existed, that they were protected from loss under the provisions of the fire insurance policy, he was expressing an opinion of law and this would not constitute actionable fraud. National Life & Accident Ins. Co. v. Parker, 67 Ga. App. 1, 8 (19 S.E.2d 409); Hart v. Waldo, 117 Ga. 590 (43 S.E. 998); Claxton Bank v. Smith, 34 Ga. App. 265 (129 S.E. 142); Bernstein v. Peters, 69 Ga. App. 525, 534 (26 S.E.2d 192); Christopher v. Whitmire, 199 Ga. 280, 283 (34 S.E.2d 100); Howard v. Georgia Home Ins. Co., 102 Ga. 137 (29 S.E. 143); Bankers Health & Life Ins. Co. v. Givens, 43 Ga. App. 43, 50 (157 S.E. 906). Accordingly, the judgment sustaining the general demurrer must be affirmed.
Judgment affirmed. Felton, C. J., and Bell, J., concur.